                                                                   Case 2:19-cv-05204-DSF-KS Document 1 Filed 06/14/19 Page 1 of 10 Page ID #:1




                                                                    1 PANISH SHEA & BOYLE LLP
                                                                      KEVIN R. BOYLE, State Bar No. 192718
                                                                    2  boyle@psblaw.com
                                                                      MATTHEW STUMPF, State Bar No. 301867
                                                                    3  stumpf@psblaw.com
                                                                      11111 Santa Monica Boulevard, Suite 700
                                                                    4 Los Angeles, California 90025
                                                                      Telephone: 310.477.1700
                                                                    5 Facsimile: 310.477.1699
                                                                    6
                                                                    7 Attorneys for Plaintiff
                                                                    8
                                                                                             UNITED STATES DISTRICT COURT
                                                                    9
                                                                                           CENTRAL DISTRICT OF CALIFORNIA
                                                                   10
                                                                   11
   LLP




                                                                      PERRY DAVID MAXWELL, an                        Case No.
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12 individual,
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                                                                     COMPLAINT FOR DAMAGES
                                                                   13               Plaintiff,
                                                                                                                     1. NEGLIGENCE
                                                                   14         v.
                                                                                                                     2. NEGLIGENT HIRING /
                                                                   15 THE BOEING COMPANY, a                          RETENTION / SUPERVISION /
                                                                      corporation; PARIS DAVID COOPER,               TRAINING
                                                                   16 an individual; and DOES 1 through 10,
                                                                      inclusive,,                                    DEMAND FOR JURY TRIAL
                                                                   17
                                                                                   Defendants.
                                                                   18
                                                                   19
                                                                   20         COMES NOW Plaintiff PERRY DAVID MAXWELL (hereinafter referred to
                                                                   21 as "Plaintiff"), by and through his attorneys, Kevin Boyle and Matthew Stumpf of
                                                                   22 Panish, Shea & Boyle, LLP, hereby complains of Defendants and DOES 1 through
                                                                   23 10, inclusive (collectively, "Defendants"), and each of them, and allege as follows:
                                                                   24                     PARTIES, JURISDICTION AND VENUE

                                                                   25         1.    This Court's jurisdiction arises under federal diversity jurisdiction as
                                                                   26 provided by Title 28 U.S.C. Section 1332. The amount in controversy exceeds the
                                                                   27 sum or value of $75,000, exclusive of interests and costs, and the action is between
                                                                   28 citizens of different states, per § 1332(1).
                                                                                                                                                        Case No.
                                                                                                       COMPLAINT FOR DAMAGES
                                                                   Case 2:19-cv-05204-DSF-KS Document 1 Filed 06/14/19 Page 2 of 10 Page ID #:2




                                                                    1         2.    Plaintiff, Perry David Maxwell, is and was a citizen and resident of the
                                                                    2 state of California.
                                                                    3         3.    Defendant The Boeing Company ("Boeing") is incorporated in the state
                                                                    4 of Delaware and its principal place of business and headquarters are in the state of
                                                                    5 Illinois. At all times relevant herein, Defendant was a corporation authorized to do,
                                                                    6 has regularly done, and is continually and systematically doing business in the
                                                                    7 Counties of Los Angeles and San Bernardino, State of California.
                                                                    8         4.    Defendant, Paris David Cooper, is and was a citizen and resident of the
                                                                    9 state of Arizona.
                                                                   10         5.    The true names and capacities, whether individual, plural, corporate,
                                                                   11 partnership, associate, or otherwise, of DOES 1 through 10, inclusive, are unknown
   LLP
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12 to Plaintiff who therefore sues said defendants by such fictitious names. The full
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13 extent of the facts linking such fictitiously sued defendants is unknown to Plaintiff.
                                                                   14 Plaintiff is informed and believes, and thereupon alleges, that each of the defendants
                                                                   15 designated herein as a DOE was, and is, negligent, or in some other actionable
                                                                   16 manner, responsible for the events and happenings hereinafter referred to, and
                                                                   17 thereby negligently, or in some other actionable manner, legally and proximately
                                                                   18 caused the described injuries and damages to Plaintiff. Plaintiff will hereinafter seek
                                                                   19 leave of the Court to amend this Complaint to show the defendants' true names and
                                                                   20 capacities after the same have been ascertained. Defendants DOES 1 through 10,
                                                                   21 inclusive, including any general or limited members in a DOE partnership,
                                                                   22 association, or limited liability company, are believed not to be citizens,
                                                                   23 incorporated, or have their principal place of business in the State of California. All
                                                                   24 allegations in this Complaint are also deemed made against DOES 1 through 10.
                                                                   25 When "Defendants" is used in this Complaint, it is intended to and does include
                                                                   26 DOES 1 through 10.
                                                                   27         6.    Plaintiff is informed and believes, and thereupon alleges, that at all
                                                                   28 times mentioned herein, Defendants, and each of them, including DOES 1 through

                                                                                                                  2                                     Case No.
                                                                                                      COMPLAINT FOR DAMAGES
                                                                   Case 2:19-cv-05204-DSF-KS Document 1 Filed 06/14/19 Page 3 of 10 Page ID #:3




                                                                    1 10, inclusive, and each of them, were agents, servants, employees, successors in
                                                                    2 interest, and/or joint venturers of their co-defendants, and were, as such, acting
                                                                    3 within the course, scope, and authority of said agency, employment, and/or venture,
                                                                    4 and that each and every Defendant, as aforesaid, when acting as a principal, was
                                                                    5 negligent in the selection and hiring of each and every other Defendant as an agent,
                                                                    6 servant, employee, successor in interest, and/or joint venturer.
                                                                    7         7.     Venue is proper in this district pursuant to 28 U.S.C. Section
                                                                    8 1391(b)(2), in that a substantial part of the events or omissions giving rise to the
                                                                    9 claim occurred in this District. Specifically, the automobile collision and injuries
                                                                   10 sustained by plaintiff that gave rise to plaintiff's claim occurred within this district.
                                                                   11 Furthermore, the substantial part of plaintiff's medical treatment, including several
   LLP
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12 surgeries, occurred within this district.
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13                              GENERAL ALLEGATIONS
                                                                   14         8.     On June 18, 2017 at approximately 6:00 p.m., Plaintiff was travelling
                                                                   15 northbound on Route 395 in Adelanto, California. Plaintiff came to a complete stop
                                                                   16 at a red light at the intersection with Air Express Way. Suddenly and without
                                                                   17 warning, he was rear-ended by Defendant Paris David Cooper, who was driving a
                                                                   18 2006 white Chevrolet truck, with attach trailer, with "Boeing" written on the vehicle
                                                                   19 doors, bearing Arizona vehicle license number CB59808 (hereafter "subject truck").
                                                                   20 As a result of the collision, Plaintiff sustained multiple injuries, including but not
                                                                   21 limited to injuries to his hip, neck which required surgery as well as his head.
                                                                   22         9.     Plaintiff is informed and believes, and thereupon alleges, that
                                                                   23 Defendants Boeing Company and DOES 1 through 10, inclusive, and each of them,
                                                                   24 owned, leased, managed, inspected, maintained, operated, and controlled the 2006
                                                                   25 Chevy 1-Ton truck and trailer, hereinafter referred to as "subject truck."
                                                                   26         10.    Plaintiff is informed and believes, and thereupon alleges, that
                                                                   27 Defendant Paris David Cooper was employed by or was the agent of Defendants
                                                                   28 Boeing Company and DOES 1 through 10, inclusive, and each of them, and was at

                                                                                                                   3                                      Case No.
                                                                                                        COMPLAINT FOR DAMAGES
                                                                   Case 2:19-cv-05204-DSF-KS Document 1 Filed 06/14/19 Page 4 of 10 Page ID #:4




                                                                    1 all times herein relevant acting within the course and scope of his duties for his
                                                                    2 employer and/or principal, Defendants Boeing Company and DOES 1 through 10,
                                                                    3 inclusive, and each of them.
                                                                    4         11.   Plaintiff alleges that Defendants Boeing Company and DOES 1
                                                                    5 through 10, inclusive, and each of them, were informed for a period of time prior to
                                                                    6 June 18, 2017 that Defendant Paris David Cooper was unfit, unqualified, and/or not
                                                                    7 capable to safely drive a vehicle on public roadways. Plaintiff further alleges, that
                                                                    8 despite the knowledge of Defendants Boeing Company and DOES 1 through 10,
                                                                    9 inclusive, and each of them, with regard to dangers associated with allowing
                                                                   10 Defendant Paris David Cooper to drive a motor vehicle on public roadways for work
                                                                   11 related purposes, Defendants negligently authorized and required Defendant Paris
   LLP
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12 David Cooper to drive the subject truck on the public highways for purposes related
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13 to his employment with Defendants.
                                                                   14         12.   As the direct and proximate result of Defendants' negligence, which
                                                                   15 solely caused the subject collision, Plaintiff suffered significant and debilitating
                                                                   16 injuries.
                                                                   17                              FIRST CAUSE OF ACTION
                                                                   18                                       (Negligence)
                                                                   19         13.   COMES NOW Plaintiff, and for a First Cause of Action against
                                                                   20 Defendants, including DOES 1 through 10, and each of them, complains and alleges
                                                                   21 as follows:
                                                                   22         14.   Plaintiff re-alleges and reincorporates paragraphs 1 through 12,
                                                                   23 inclusive of the Introduction, Identification of Parties, and General Allegations,
                                                                   24 above.
                                                                   25         15.   Plaintiff is informed and believes, and thereupon alleges, that at all
                                                                   26 times mentioned herein, Defendants Boeing Company, Paris David Cooper, and
                                                                   27 DOES 1 through 10, inclusive, and each of them, owned, leased, maintained,
                                                                   28 inspected, entrusted, managed, regulated, controlled, and, or, operated the subject

                                                                                                                  4                                     Case No.
                                                                                                       COMPLAINT FOR DAMAGES
                                                                   Case 2:19-cv-05204-DSF-KS Document 1 Filed 06/14/19 Page 5 of 10 Page ID #:5




                                                                    1 truck.
                                                                    2          16.   Plaintiff is informed and believes, and thereupon alleges, that at all
                                                                    3 times mentioned herein, Defendants Boeing Company, Paris David Cooper, and
                                                                    4 DOES 1 through 10, inclusive, and each of them, owed a duty to exercise reasonable
                                                                    5 care to all reasonably foreseeable people, including Plaintiff, to own, lease,
                                                                    6 maintain, inspect, entrust, manage, regulate, control, and operate the subject truck in
                                                                    7 a reasonable manner.
                                                                    8          17.   Plaintiff is informed and believes, and thereupon alleges, that the
                                                                    9 negligent conduct by Defendants Boeing Company, Paris David Cooper, and DOES
                                                                   10 1 through 10, inclusive, and each of them, breached their duty to own, lease,
                                                                   11 maintain, inspect, entrust, manage, regulate, control, and operate the subject truck in
   LLP
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12 a reasonable manner, and Defendants were accordingly negligent is said conduct.
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13          18.   Defendants Boeing Company, Paris David Cooper, and DOES 1
                                                                   14 through 10, inclusive, negligence was the direct, legal, and proximate cause, as well
                                                                   15 as a substantial factor in causing, the injuries and damages that Plaintiff sustained in
                                                                   16 the collision.
                                                                   17          19.   As a legal, direct, and proximate result of the negligent conduct of
                                                                   18 Defendants Boeing Company, Paris David Cooper, and DOES 1 through 10,
                                                                   19 inclusive, and each of them, Plaintiff was compelled to, and did, employ the services
                                                                   20 of hospitals, physicians, surgeons, nurses, physical therapists, and the like, to care
                                                                   21 for and treat him, and will require additional medical care in the future, the exact
                                                                   22 amount of such losses to be stated according to proof.
                                                                   23          20.   As a legal, direct, and proximate result of the negligent conduct of
                                                                   24 Defendants Boeing Company, Paris David Cooper, and DOES 1 through 10,
                                                                   25 inclusive, and each of them, Plaintiff has suffered loss of earnings in the past and
                                                                   26 future, the exact amount of such losses to be stated according to proof.
                                                                   27          21.   As a legal, direct, and proximate result of the aforementioned negligent
                                                                   28 conduct of Defendants Boeing Company, Paris David Cooper, DOES 1 through 10

                                                                                                                   5                                       Case No.
                                                                                                       COMPLAINT FOR DAMAGES
                                                                   Case 2:19-cv-05204-DSF-KS Document 1 Filed 06/14/19 Page 6 of 10 Page ID #:6




                                                                    1 inclusive, and each of them, Plaintiff was injured and hurt in his health, strength,
                                                                    2 and activity, sustaining injuries to his body, all of which said injuries have caused
                                                                    3 and continue to cause Plaintiff great physical and mental pain and suffering, all to
                                                                    4 his general noneconomic damages in an amount which will be stated according to
                                                                    5 proof.
                                                                    6          22.   As a legal, direct, and proximate result of the aforementioned negligent
                                                                    7 conduct of Defendants Boeing Company, Paris David Cooper, DOES 1 through 10
                                                                    8 inclusive, and each of them, Plaintiff suffered property damage to the vehicle that
                                                                    9 he was driving at the time of the collision.
                                                                   10
                                                                   11                             SECOND CAUSE OF ACTION
   LLP
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12                  (Negligent Hiring/Retention/Training/Supervision)
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13          23.   Plaintiff re-alleges and reincorporates paragraphs 1 through 21,
                                                                   14 inclusive of the Introduction, Identification of Parties, and General Allegations,
                                                                   15 above.
                                                                   16          24.   Plaintiff is informed and believes, and thereupon alleges, that at all
                                                                   17 times mentioned herein, Defendant Paris David Cooper was acting within the course
                                                                   18 and scope of his duties for his employer(s) and/or principal(s), Defendants Boeing
                                                                   19 Company and DOES 1 through 10, inclusive, and each of them.
                                                                   20          25.   Plaintiff is informed and believes, and thereupon alleges, that at all
                                                                   21 times mentioned herein, Defendants Boeing Company and DOES 1 through 10,
                                                                   22 inclusive, and each of them, were negligent in the hiring and/or retention of
                                                                   23 Defendant Paris David Cooper in that Defendants Boeing Company and DOES 1
                                                                   24 through 10, inclusive, knew or should have known that Defendant Paris David
                                                                   25 Cooper was unfit for the specific tasks to be performed during the course of his
                                                                   26 employment, namely the general safe operation of the subject truck.
                                                                   27          26.   Plaintiff is informed and believes, and thereupon alleges, that at all
                                                                   28 times mentioned herein, Defendants Boeing Company and DOES 1 through 10,

                                                                                                                   6                                     Case No.
                                                                                                       COMPLAINT FOR DAMAGES
                                                                   Case 2:19-cv-05204-DSF-KS Document 1 Filed 06/14/19 Page 7 of 10 Page ID #:7




                                                                    1 inclusive, and each of them, were negligent by failing to provide any or sufficient
                                                                    2 training or supervision to Defendant Paris David Cooper after hiring him, and
                                                                    3 continued to retain Defendant Paris David Cooper as an agent and/or employee for
                                                                    4 job performance which included driving trucks such as the subject truck for
                                                                    5 Defendants Boeing Company and DOES 1 through 10, inclusive.
                                                                    6         27.   Plaintiff is informed and believes, and thereupon alleges, that at all
                                                                    7 times mentioned herein, Defendants Boeing Company and DOES 1 through 10,
                                                                    8 inclusive, and each of them, owed a duty of care to the public, including Plaintiff,
                                                                    9 including the duty to act reasonably in the hiring, retention, training, and supervision
                                                                   10 of their agents, employees, servants, and/or independent contractors, which they
                                                                   11 assigned to operate motor vehicles such as the subject truck.
   LLP
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12         28.   Plaintiff is informed and believes, and thereupon alleges, that at all
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13 times mentioned herein, Defendants Boeing Company and DOES 1 through 10,
                                                                   14 inclusive, and each of them, failed to act reasonably in the hiring, retention, training,
                                                                   15 and/or supervision of their agents, employees, servants, and/or independent
                                                                   16 contractors, including Defendant Paris David Cooper.
                                                                   17         29.   Plaintiff is informed and believes, and thereupon alleges, that the
                                                                   18 aforementioned negligent hiring, retention, training, and/or supervision of
                                                                   19 Defendant Paris David Cooper by Defendants Boeing Company and DOES 1
                                                                   20 through 10, inclusive, and each of them, directly, legally, and proximately caused,
                                                                   21 and was a substantial factor in causing, a collision between the subject truck and
                                                                   22 Plaintiff's vehicle, who was acting in a reasonable manner and with due care while
                                                                   23 stopped at a red light.
                                                                   24         30.   As a legal, direct, and proximate result of the negligent conduct of
                                                                   25 Defendants Boeing Company and DOES 1 through 10, inclusive, and each of them,
                                                                   26 Plaintiff was compelled to, and did, employ the services of hospitals, physicians,
                                                                   27 surgeons, nurses, physical therapists, and the like, to care for and treat him, and will
                                                                   28 require additional medical care in the future, the exact amount of such losses to be

                                                                                                                  7                                       Case No.
                                                                                                       COMPLAINT FOR DAMAGES
                                                                   Case 2:19-cv-05204-DSF-KS Document 1 Filed 06/14/19 Page 8 of 10 Page ID #:8




                                                                    1 stated according to proof.
                                                                    2         31.   As a legal, direct, and proximate result of the negligent conduct of
                                                                    3 Defendants Boeing Company and DOES 1 through 10, inclusive, and each of them,
                                                                    4 Plaintiff has suffered loss of earnings in the past and future, the exact amount of
                                                                    5 such losses to be stated according to proof.
                                                                    6         32.   As a legal, direct, and proximate result of the aforementioned negligent
                                                                    7 conduct of Defendants Boeing Company and DOES 1 through 10 inclusive, and
                                                                    8 each of them, Plaintiff was injured and hurt in his health, strength, and activity,
                                                                    9 sustaining injuries to his body, all of which said injuries have caused and continue to
                                                                   10 cause Plaintiff great physical and mental pain and suffering, all to his general
                                                                   11 noneconomic damages in an amount which will be stated according to proof.
   LLP
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12         33.   As a legal, direct, and proximate result of the aforementioned negligent
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13 conduct of Defendants Boeing Company and DOES 1 through 10 inclusive, and
                                                                   14 each of them, Plaintiff suffered property damage to the vehicle that he was driving
                                                                   15 at the time of the collision.
                                                                   16 ///
                                                                   17 ///
                                                                   18 ///
                                                                   19 ///
                                                                   20 ///
                                                                   21 ///
                                                                   22 ///
                                                                   23 ///
                                                                   24 ///
                                                                   25 ///
                                                                   26 ///
                                                                   27 ///
                                                                   28

                                                                                                                  8                                      Case No.
                                                                                                      COMPLAINT FOR DAMAGES
                                                                   Case 2:19-cv-05204-DSF-KS Document 1 Filed 06/14/19 Page 9 of 10 Page ID #:9




                                                                    1        WHEREFORE, Plaintiff prays for judgment as against all Defendants
                                                                    2 (including DOES 1-10) as follows:
                                                                    3        1.    For general/non-economic damages in excess of Seventy-Five
                                                                    4        Thousand Dollars ($75,000.00) according to proof;
                                                                    5        2.    For special/economic damages including but not limited to past and
                                                                    6        future hospital, medical, professional, and incidental expenses, in excess of
                                                                    7        Seventy-Five Thousand Dollars (75,000.00), according to proof;
                                                                    8        3.    For past and future loss of earnings, and loss of earning capacity, in
                                                                    9        excess of Seventy-Five Thousand Dollars ($75,000.00), according to proof;
                                                                   10        4.    For damages to Plaintiff's property, and economic damages related
                                                                   11        thereto, according to proof;
   LLP
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12        5.    For costs of suit incurred herein;
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13        6.    For prejudgment interest, according to proof;
                                                                   14        7.    For Plaintiff's attorneys' fees; and
                                                                   15        8.    For such other and further relief as the Court deems just and proper.
                                                                   16
                                                                   17
                                                                   18 DATED: June 13, 2019                  PANISH SHEA & BOYLE LLP
                                                                   19
                                                                   20
                                                                                                            By:
                                                                   21
                                                                                                                  Kevin Boyle
                                                                   22                                             Matthew Stumpf
                                                                   23                                             Attorneys for Plaintiff

                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28

                                                                                                                  9                                   Case No.
                                                                                                      COMPLAINT FOR DAMAGES
                                                               Case 2:19-cv-05204-DSF-KS Document 1 Filed 06/14/19 Page 10 of 10 Page ID #:10




                                                                   1                          DEMAND FOR JURY TRIAL
                                                                   2
                                                                   3      Plaintiff hereby demands a trial by jury.
                                                                   4
                                                                   5 DATED: June 13, 2019               PANISH SHEA & BOYLE LLP
                                                                   6
                                                                   7
                                                                                                        By:
                                                                   8
                                                                                                              Kevin R. Boyle
                                                                   9                                          Matthew Stumpf
                                                                   10                                         Attorneys for Plaintiff

                                                                   11
   LLP
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13
                                                                   14
                                                                   15
                                                                   16
                                                                   17
                                                                   18
                                                                   19
                                                                   20
                                                                   21
                                                                   22
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28

                                                                                                              10                           Case No.
                                                                                                  COMPLAINT FOR DAMAGES
